In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Becker, J.), dated November 21, 1990, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The denial of summary judgment before pretrial discovery had even begun was proper, as the motion was premature at that juncture (see, Schleich v Gruber, 133 AD2d 224; Smith v City of New York, 133 AD2d 818; Blue Bird Coach Lines v 107 Del. Ave., 125 AD2d 971). The alleged admission of guilt that the plaintiffs assert the defendant driver signed does not preclude questions of comparative negligence and those relating to whether the accident could have been avoided by the plaintiff driver, matters which may be probed during pretrial discovery. Sullivan, J. P., O’Brien, Copertino and Santucci, JJ., concur.